Exhibit Pomeroy IT Solutions, Inc. Contact: 1020 Petersburg Road Craig J. Propst, Vice President, Hebron, KY41048 Treasurer, and Interim CFO 859-586-0600 859-586-0600 x 1838 www.pomeroy.com cpropst@pomeroy.com Pomeroy IT Solutions, Inc. Reports Third Quarter 2008 Results Hebron, KY – November 5, 2008 – Pomeroy IT Solutions, Inc. (NASDAQ:PMRY) an information technology ("IT") solutions provider with a comprehensive portfolio of hardware, software, technical staffing services, as well as infrastructure and lifecycle services, today reported third quarter revenue of $145.2 million and net income of $1.8 million, or $0.15 per fully diluted share. “We are very pleased to announce our second consecutive quarter of increasing profitability for the year.Our product margin percentages remained solid, but the volume of product sales declined sequentially and year over year due to purchase delays resulting from the challenging economic environment.Our technical staffing and infrastructure services profitability was comparable on sequential basis while generating substantially higher gross profit amounts than in Q3 last year.Our balance sheet remains strong reflecting $18.4 million of cash and equivalents with no outstanding debt, other than our floor plan financing, which positions our company well for opportunities that may materialize in the slowing economy.”said KeithCoogan, CEO and President of Pomeroy IT Solutions. CONSOLIDATED FINANCIAL RESULTS Third
